Proxy Results A special meeting of the Members of the TEI Fund was held on March 25, 2013 to consider approving the following proposals: (i) to change the TEI Fund’s classification from a “diversified” fund to a “non-diversified” fund (the “Reclassification”), as such terms are defined in the Investment Company Act of 1940, as amended, and (ii) to approve a new sub-investment advisory agreement (the “New Agreement”) between the Manager and the Sub-Adviser. The following table illustrates the specifics of the vote with respect to the Reclassification: For Against Abstain Net Asset Value – The following table illustrates the specifics of the vote with respect to the New Agreement: For Against Abstain Net Asset Value – A joint special meeting of Members of the TEI Fund was held on March 28,2013 to consider approving Irwin G. Barnet, Esq., Andrew S. Clare, Daniel A. Hanwacker, Jon C. Hunt, Vernon C. Kozlen, Jay C. Nadel, William R. Sweet and James R. Wolford (collectively, the “Candidates”) as members of the Board of Directors. The following table illustrates the specifics of the vote with respect to the election of the Candidates: For Against Abstain Units –
